MEMORANDUM***
Jose Francisco Garcia-Herrera, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for cancellation of removal. This petition for review is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
We lack jurisdiction over Garcia-Herrera’s contention that the IJ applied the wrong hardship standard in reviewing his application, because he does not raise a colorable due process challenge. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001) (“To be colorable ... the claim must have some possible validity”).
Likewise, we lack jurisdiction to review Garcia-Herrera’s contentions that the IJ relied on improper evidence and was biased, because Garcia-Herrera failed to *421raise these contentions to the BIA. See Sanchez-Cruz v. INS, 255 F.3d 775, 779-80 (9th Cir.2001). Contrary to Garcia-Herrera’s suggestion, the alleged errors could have been corrected by the BIA, and thus the exhaustion doctrine applies. See id. at 780.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.